107 F.3d 861
John Cavicchiov.Washington Township, its Agents, Servants and Employees,Officer William Flaherty, as Agent, Servant and Employee ofWashington Township Police Department, Gloucester CountyFederal Savings and Loan; John Cavicchio v. Washington, itsAgents, Servants and Employees, Officer William Flaherty, asAgent, Servant and Employee of Washington Township PoliceDepartment, Gloucester County Federal Savings and Loan
NO. 96-5398
United States Court of Appeals,Third Circuit.
Feb 26, 1997
Appeal From:  D.N.J. ,No.94cv04450

1
Affirmed.